Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 5, figures 4A and 4B, claims 1-8, in the response filed on replied on 2/7/22 with traverse is acknowledged.  
The traversal is made on the grounds that:
In the REMARKS:
Page 1, Applicant argued that:
“Applicant traverses the Restriction Requirement. Applicant submits that Species 1 (FIGS. 1A and 1B), ……………….. If a component can be used in a structure, use of the component in the structure indicates that the element and the structure are not mutually exclusive, but rather, that the presence of the component in the structure makes the structure more whole.”.

Those arguments are not found to be persuasive, because the drawings and claimed limitations are substantially different. Different inventive limitations require different searches at different areas (different classes and subclasses...etc...).  More importantly, the examiner's examination time is very limited.  
The structures of Species 1-5, figures 1-4B are different.  
Species 1: as shown in Figures 1A and 1B, show the structures of the actuator connected to a vacuum circuit interrupter.
Species 2: as shown in Figures 2A and 2B, show different the structures of the coil actuator for a circuit interrupter including a conductive coil and two planar conductive members.
Species 3: as shown in Figures 2C and 2D, show the structures of the magnetic fields produced when current supplied to the coil actuator of FIGS. 2A and 2B is increased and decreased, respectively.
Species 4: as shown in Figures 3A-3D, show the different structures of the coil actuator for a circuit interrupter including a conductive coil, a planar conductive member, and a toroidal conductive member 213.
Species 5: as shown in Figures 4A and 4B, show the different structures of the coil actuator for a circuit interrupter including a conductive coil and two hinged conductive members 332, 333.
Therefore, based on the above, there will be a serious burden by the examiner to search all the different inventions described above. Multiple searched strategies as well as multiple classes and subclasses need to be searched. 
For efficiency reasons, this restriction is proper.  As a result, this restriction is made FINAL.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102b as being anticipated by Chang Peng et al. (IDS - NPL), Figure 1, Evaluation of Design Variable in Thompson Coil: https://ieeexplore.ieee.org/stamp/stamp.jsp?arnumber=7104673.
Regarding claim 1, Chang Peng, Figure 1 below, discloses the switch comprising:
a shaft (see the drawing below); 
a first hinged conductive member (see the drawing below) comprising a plurality of first skirt portions (see the drawing below), 
the first skirt portions (see the drawing below) being coupled to a first location of the shaft (see the drawing below) via a plurality of movable hinges (see the drawing below) at an interior end of the first skirt portions (see the drawing below); and 
a conductive coil member (see the drawing below) disposed at a second location of the shaft (see the drawing below) and having an opening through which the shaft passes, 
wherein the coil (see the drawing below) is structured to be electrically connected to a current source, and
wherein the first skirt portions (see the drawing below) are structured to rotate about the movable hinges (see the drawing below) in response to changes in the current supplied to the conductive coil member (see the drawing below).

    PNG
    media_image1.png
    293
    462
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Coil member)][AltContent: arrow][AltContent: textbox (Shaft )][AltContent: arrow][AltContent: textbox (Hinges)][AltContent: textbox (1st & 2nd Skirt portions)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    443
    569
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 2-4 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the actuator comprising:
Claim 2: an exterior end of the first skirt portion is coupled to an exterior end of each adjacent first skirt portion via a fixed hinge, wherein, when the actuator is disposed in one of a closed position or an open position, the first skirt portions are structured to lie generally flat when viewed in cross-section, and wherein, when the actuator is disposed in the other of the closed position or the open position, the first skirt portions are structured to be disposed in a sloped disposition when viewed in cross-section.
Claim 5: a second hinged conductive member comprising a plurality of second skirt portions, the second skirt portions being coupled to a third location of the shaft via .
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 3, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837